IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

21ST CENTURY CENTENNIAL
INSURANCE COMPANY,

             Appellant,

 v.                                                 Case No. 5D16-3821

JACQUELINE SMITH,

           Appellee.
________________________________/

Decision filed January 26, 2018

Appeal from the Circuit Court
for Orange County,
Donald A. Myers, Jr., Judge.

Thomas E. Scott, Scott A. Cole and
Alexandra Valdes, of Cole, Scott &
Kissane, P.A., Miami, for Appellant.

Rebecca Bowen Creed and Bryan S.
Gowdy, of Creed & Gowdy, P.A.,
Jacksonville, and Howard C. Coker,
Joseph V. Camerlengo, Jr., and
Stefano D. Portigliatti, of Coker,
Schickel, Sorenson & Posgay,
Camerlengo & Iracki, Jacksonville,
for Appellee.

PER CURIAM.

      AFFIRMED.


COHEN, C.J., and WALLIS, J., concur.
EVANDER, J., concurs specially, with opinion
                                                          Case No. 5D16-3821


EVANDER, J., concurring specially.

      Appellant is correct that the trial court abused its discretion in limiting the testimony

of one of its expert witnesses. However, after consideration of the record before us, I

cannot conclude that the error was harmful. See, e.g., Kennedy v. Brago, 544 So. 2d
216, 216 (Fla. 3d DCA 1989) (“After reviewing the record, we conclude that the proffered

testimony—that there was a degeneration in Mrs. Kennedy’s condition after the

accident—was cumulative and therefore its exclusion was harmless.”).




                                              2